 

 

   
  

LATEST AE OY “7 rR mor, f

an PPAR AR AAG ULL Spa Bad pd
UNITED STATES DISTRICT COURT on

 

 

i
SOUTHERN DISTRICT OF NEW YORK If Wee |
von een a penne eX pron nn cece eT
UNITED STATES OF AMERICA

18 CR 893 (DLC)
~ against -
ORDER
NIKOLAY LEVINSON,
Defendant
ee ae -—--X

 

It is hereby ORDERED that the Clerk of the Court pay the attached invoice
submitted by Metropolitan Forensic & Neuropsychological Consultation, PLCC, in
the amount of $6,200, for professional services rendered in connection with the
above captioned case.

SO ORDERED,

Dated: New York, New York.
November /2,, 2019

dwt

Honorable Denise L. Cote
U.S. District Judge

 
 

 

Metropolitan Forensic & Neuropsychological Consultation, PLLC

 

INVOICE FOR FORENSIC PSYCHOLOGICAL EVALUATION
RE: Nikolay Levinson

 

 

 

 

 

 

 

Date Service Time in Hourly Rate
hours ($400/hr)

8/1/2019 Forensic Psychological evaluation | 4.5 $1800

at Metropolitan Correctional Center
9/6/2019 Forensic Psychological evaluation | 3 $1200

at Metropolitan Correctional Center
July 2019- Test scoring and interpretation, 8 $3200
October 2019 consultation with defense counsel

and Mr. DiMaria, records review, &

Forensic Psychological Report
Current balance as of October 3, 2019 $6200

 

 

 

 

Dear Mr. DiMaria,

It was a pleasure working with you on Mr. Levinson’s case. Please let me know if you
have any questions regarding this invoice. ] appreciate your facilitation of payment. In
case it is helpful, my tax ED number is: XX-XXXXXXX.

I hope that we have a chance to work together again in the future,

Chriscelyn M. Tussey, Psy.D., ABPP-FP
Board Certified Forensic Psychologist
Clinical Neuropsychologist

99 Madison Avenue, Suite 407
New York, NY 10016
646.481.0566
www. metroforensicneuropsych.com
info@metroforensicneuropsych.com

 
